Order entered September 10, 2021




                                      In the
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00764-CV

          IN THE INTEREST OF C.P.C. AND D.L.C., CHILDREN

               On Appeal from the 397th Judicial District Court
                           Grayson County, Texas
                     Trial Court Cause No. FA-20-0978

                                     ORDER

      Before the Court is court reporter Michelle M. Stewart’s September 8, 2021,

request to extend time to file the reporter’s record. We GRANT Ms. Stewart’s

request. The reporter’s record shall be filed by September 20, 2021.


                                               /s/   CORY L. CARLYLE
                                                     JUSTICE